288 Pa. Super. 185 (1981)
431 A.2d 350
Marie Wilda DENNIS, Administratrix of the Estate of David Carl Dennis, Deceased, Appellant,
v.
Daniel SMITH.
Superior Court of Pennsylvania.
Argued April 16, 1980.
Filed June 19, 1981.
*186 Donald R. Rigone, Greensburg, for appellant.
Christ C. Walthour, Jr., Greensburg, for appellee.
Before SPAETH, WICKERSHAM and LIPEZ, JJ.
PER CURIAM:
In this action in trespass, the jury returned a verdict in favor of appellee against appellant. Appellant subsequently filed motions for judgment notwithstanding the verdict and a new trial. The court below denied the motion. The present appeal was then taken.
No judgment on the verdict has ever been entered. In the absence of the entry of such judgment, this appeal is premature. See Brogley v. Chambersburg Engineering Co., 283 Pa.Super. 562, 424 A.2d 952 (1981); Straw v. Sands, 426 Pa. 81, 231 A.2d 144 (1967).
We have repeatedly advised the profession that an order refusing a new trial is interlocutory and is unappealable. [Citation omitted.] The appeal should not be filed and may not be entertained until a final judgment is entered.
Slagter v. Mix, 441 Pa. 272, 273, 272 A.2d 885, 885-86 (1971) (footnote omitted.)
Appeal quashed.